                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

EDWARD SALAS,

       Plaintiff,

v.                                                                 Civ. No. 19-384 KG/GBW

DAVID JABLONSKI,
GERMAN FRANCO,

       Defendants.

                                      FINAL JUDGMENT

       Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Order of Dismissal filed

contemporaneously herewith, the Court issues its separate judgment finally disposing of this case.

       IT IS ORDERED, ADJUDGED, AND DECREED that this civil action is dismissed

without prejudice.




                                                    _________________________________
                                                    UNITED STATES DISTRICT JUDGE
